Citation Nr: 0840168	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a May 1981 decision which determined that the veteran 
was no longer unemployable due to his service-connected 
disabilities was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon which determined that a May 19, 1981 RO rating 
decision which terminated the veteran's individual 
unemployability benefits did not contain clear and 
unmistakable error (CUE).  

In September 2008, the veteran testified at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.


FINDING OF FACT

The RO's May 1981 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.


CONCLUSION OF LAW

The May 1981 rating decision did not contain clear and 
unmistakable error (CUE); the claim of CUE is dismissed.  38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks reinstatement of a total disability rating 
due to individual unemployability based on service-connected 
disabilities (TDIU), which was terminated via a May 1981 RO 
rating decision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As an initial matter, the Board finds that he VCAA is not 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  This is because the United States Court 
of Appeals for Veterans Claims (the Court) has held that VCAA 
is not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court also 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  Id. at 179.

Additionally, as will be discussed below a CUE claim 
generally does not involve the submission of evidence beyond 
what already resides in the claims folder.  
The outcome in this case is determined from an analysis of 
the evidence contained in the claims folder as of May 1981.  
Thus, no amount of notice and development would serve to 
change the evidentiary posture of this case.  

Notwithstanding the fact that the VCAA appears to be 
inoperable in this case, the veteran in fact received VCAA 
notice via a letter from the RO dated July 1, 2005.
 
The Board notes that there was discussion at the September 
2008 hearing as to whether a remand might be necessary in 
order to obtain the veteran's vocational rehabilitation 
records from the early 1970's.  However, vocational records 
are in the claims folder, and are not relevant to this issue.  
Thus, remand for further evidentiary development would serve 
no purpose.

Factual background

The Board believes that a brief recapitulation of the 
pertinent facts will aid in an understanding of its decision.

The veteran sustained multiple injuries in combat in Vietnam.  
He was initially service connected for amputation of his 
right arm in an April 1971 RO decision and for additional 
disabilities by later RO decisions.  A September 1971 RO 
decision granted TDIU effective August 1, 1971.  There is no 
medical evidence for a number of years thereafter.  

During late 1980, VA determined that a review of the 
veteran's unemployability status was needed.  See DVB 
Circular 21-80-7.  The veteran was provided two VA 
examinations, one in January 1981, and one in March 1981.  In 
essence, the examiners identified the veteran's major problem 
as post amputation of his right arm above the elbow.  Various 
other injuries and scars were noted, but no specific 
functional loss was identified.  No opinion was offered as to 
the veteran's employability. 

In the May 1981 decision which forms the basis for this 
appeal, the RO determined that TDIU was no longer warranted.  
In essence, the RO determined that:  (1) the veteran had 
received a bachelor's degree and had pursued a graduate 
degree; and (2) the evidence of record indicated that the 
veteran's function using his left upper extremity was 
equivalent to that of his missing right hand.  The veteran's 
functioning was not otherwise significantly impaired.     

TDIU was terminated effective August 1, 1981. The veteran did 
not appeal that decision, and it became final.  [The veteran 
still had a 90 percent combined disability rating remaining 
in effect.]

In June 2005, the veteran filed a CUE claim, which was denied 
by the RO in September 2005.  This appeal followed.  

Pertinent law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (1980). 

CUE

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  A final decision cannot 
be reopened unless new and material evidence is presented.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
In the alternative, a final decision may be subject to 
revision on the basis of clear and unmistakable error (CUE), 
as provided in 38 C.F.R. § 3.105.  See also 38 C.F.R. § 
3.104(a) (2008).

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2008).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1)  "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2)  the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3)  a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
that decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

Analysis

In challenging the May 1981 RO rating decision which 
terminated TDIU, the veteran contends that the RO committed 
clear and unmistakable error in not obtaining VA examinations 
that provided opinions on the veteran's unemployability.  
Specifically, the veteran contends that, although in December 
1980 the RO requested an examination to review 
unemployability, the examiner provided no opinion as to 
unemployability in the January 1981 examination report.  He 
further contends that a request for a second examination made 
in January 1981 did not even refer to unemployability, and 
the resulting March 1981 examination also contained no 
opinion as to unemployability.  

The veteran does not dispute that he was accorded two 
examinations in the month prior to the termination of TDIU, 
or that the examination reports thoroughly and accurately 
described his disabilities.  Rather, he contends that the 
examiners should have rendered an opinion as to his 
employability and that the RO was remiss in obtaining such an 
opinion.  

Setting aside whether it there was in fact no requirement 
that a medical opinion concerning employability be obtained 
prior to termination of the benefit, as was indicated in the 
law and regulations section above an allegation of CUE based 
on the perceived failure of the RO to develop the evidence 
does not amount to a valid claim of CUE.  See Cook v. 
Principi, supra; see also Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994) [any 
failure on the part of VA to fulfill the duty to assist does 
not constitute CUE].  The veteran's contention accordingly 
fails: any alleged failure to obtain an opinion regarding 
unemployability, i.e., a purported failure in VA's duty to 
assist, is not CUE.  

To the extent that the veteran has contended that the VA 
examiners were somehow negligent in not providing opinions 
regarding the veteran's unemployability, as a matter of law a 
medical error cannot constitute CUE.  See Russell, supra at 
314.  Medical personnel are not adjudicators, and as such 
cannot commit CUE.  
See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also 
Shockley v. West, 11 Vet. App. 208 (1998).

Since the veteran's CUE argument is based on an impermissible 
theory it necessarily fails.

The Board further observes that, in addition to repeating the 
argument that the two VA examinations were inadequate, at the 
September 2008 hearing the veteran's representative also 
contended that the evidence of record at the time of the May 
1981 decision did not show a marked improvement in the 
veteran's disabilities.  Such is merely a non-specific 
allegation that the RO's May 1981 decision was erroneous.  
The Court has held that a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, or 
a general, non-specific claim, meet the restrictive 
definition of CUE.  See Fugo, supra.

The Board has considered whether the more proper remedy in 
this case is denial or dismissal of the veteran's CUE claim.  
In essence, the veteran has failed to meet pleading 
requirements.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).  The Board believes, given the circumstances of this 
case, that dismissal is more appropriate than denial.




ORDER

The claim of CUE in the May 1981 VA rating decision is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


